Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,543,021. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of patent. Specifically claims 1, 15 of the application recite the same inventive pivotal bone anchor assembly as is claimed in claim 1 of the patent. All the claims in both the patent and the application call for a shank comprising a longitudinal axis, a head and a body extending distally from the head, the head having… a hemisphere diameter defines as a maximum diameter… a receiver comprising .. an open channel… a cavity… a central bore…including at least one recess… a positioned located in the at least one receiver recess and being radially expandable… the positioner being inhibited from movement in the axial direction… a retainer engaged and held by the positioner…wherein the upon the shank head hemisphere diameter proximally passing the retainer, the retainer disengages from the positioned and self-contracts to move distally along the shank… so as to capture and prevent the shank head from distally exiting the receiver cavity via the distal opening.
The remaining specific structural limitations, can either be said to have obviously implied by equivalent language in the claims of the patent. The examiner finds that claims of the application merely recite an obvious variant of claims of the patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,188,432. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of .
The remaining specific structural limitations, can either be said to have obviously implied by equivalent language in the claims of the patent. The examiner finds that claims of the application merely recite an obvious variant of claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9,707,013		7-2017		Rezach et al.
2008/0015579		1-2008		Whipple
Both teach of pivotal bone anchor assembly, but not as claimed by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        September 9, 2021